DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  All the claims has been examined on the basis of the merits of the claims. 
Priority
This application claims benefits from provisional application number 62/738917 field 09/28/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/15/2021 is considered and attached.
Response to Arguments
5.	Applicant’s arguments, see pages 8-10, filed 12/04/2020, with respect to claims 1, 15 and 25 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.
Allowable Subject Matter
6.	Claims 1, 15 and 25 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 

YOUSEFPOR (US2015/0049043A1, hereinafter as, YOUSEFPOR). 
In regards to claims 1, 15, 25, YOUSEFPOR, generally discloses certain features of the claimed invention, in the embodiment of fig.9 which discloses a touch sensor panel, a method for operating a touch sensor panel, and electronic device, (fig. 9, para 0011, touch panel) comprising: a first set of touch electrodes, wherein the first set of touch electrodes are configured to operate as drive electrodes; and a second set of touch electrodes, wherein the second set of touch electrodes are configured to operate as sense electrodes (fig.9, column trace 902 and row trace 901 can be configured as drive and sense electrodes respectively or vice-versa), wherein: the first set of touch electrodes are disposed within gaps between the second set of touch electrodes (fig.9, row traces 901 are formed within the gaps between column traces 902. Alternatively, column traces 90 can also be said to be formed within the gaps between row traces 901 in the overall matrix), 
YOUSEFPOR does not disclose in the embodiment of fig.9, but discloses in the embodiment of figs.10, 4-5, “and a given row or column (alternative clause) of touch electrodes of the second set of touch electrodes includes a plurality of subsets of touch electrodes that are separately addressable by touch sensing circuitry”(Broadest Reasonable Interpretation in light of the specification: referring to fig. 10, para 0060, each electrode 1011 can have an associated self capacitance relative to ground and can form self capacitance Cs with a proximate finger (or other object) and para 0061……in other examples, the electrodes 1011 can each be coupled to and driven by different voltage sources (interpreted as separately addressable by touch sensing circuitry) ). 
YOUSEFPOR fails to disclose as a whole “the second set of touch electrodes disposed in the first layer overlap at least partially the plurality of guard electrodes disposed in the second layer.” 
Accordingly, the independent claims 1, 15 and 25 are allowed. The dependent claims 2-14 are also allowed based on their respective dependencies from the independent claim 1.
The dependent claims 16-19 are also allowed based on their respective dependencies from the independent claim 15. 
The dependent claims 26-29 are also allowed based on their respective dependencies from the independent claim 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627